     Case 5:21-cv-00249-TES-CHW Document 8 Filed 08/20/21 Page 1 of 1



                  IN THE UNITED ST ATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                             MACON DIVISION

MOUSSA DIARRA,

                   Petitioner,
             v.
                                               NO. 5:21-cv-249-TES-CHW

DR. STACY BROWN,                               ORDER

                   Respondent.


      Petitioner moves for default judgment. ECF No. 6. On July 27, 2021, judgment

was entered dismissing this case in its entirety. ECF No. 5. Petitioner's motion for

default judgment is, therefore, DENIED.

      SO ORDERED, this      jG    day of Aug




                                          1
